Case 3:16-cv-01345-AWT Document 164-7 Filed 03/11/19 Page 1 of 2
                                         Exhibit 6




From: "Netter, Brian" <BNetter@mayerbrown.com>
Date: January 18, 2019 at 10:07:28 AM CST
To: "jrohlf@uselaws.com" <jrohlf@uselaws.com>
Cc: "Ross, Nancy" <NRoss@mayerbrown.com>, "Nowak, Richard"
<RNowak@mayerbrown.com>, "Webster, Michelle N."
<MWebster@mayerbrown.com>, "Glickstein, Jed"
<JGlickstein@mayerbrown.com>, "hlea@uselaws.com" <hlea@uselaws.com>,
"ssoyars@uselaws.com" <ssoyars@uselaws.com>
Subject: Vellali v. Yale Univ. - Deposition Scheduling


Joel,

Here’s our proposal for the Vellali depositions. All of these can take place on campus,
except for Shauna King and Michael Peel.

February 13: Julie Kimball
February 14: Sylvia Bedard
February 20: Hugh Penney
February 21: Alex Hetherington
February 27: Kate Castello
February 28: Claudine Alexandre
March 7: Ben Polak
March 12: Caroline Hendel
March 13: Michael Peel (awaiting confirmation)
March 19: Shauna King (Dallas, Tex.)
March 28: Stephen Murphy

As you’ll see, we have provided dates for everybody on your list except Peter Salovey,
whose schedule is extraordinarily difficult. Our expectation is that, given his short
tenure on the committee, the amount of time that has elapsed since that tenure, and
the availability of the other committee members from his tenure, you will realize that
deposing President Salovey is unnecessary. Because that discussion can be based on
facts once you have taken other depositions, we propose tabling Salovey for the time
being.
Case 3:16-cv-01345-AWT Document 164-7 Filed 03/11/19 Page 2 of 2
                                         Exhibit 6


We will also want to incorporate into this schedule depositions of the named plaintiffs.
Please let us know if they can be deposed the week of February 4. As in other cases,
we expect that they can be scheduled for 2 depositions per day.

Thanks,
Brian

__________________________
Brian Netter
Mayer Brown LLP
1999 K Street, NW
Washington, DC 20006
Tel:+1-202-263-3339
Fax:+1-202-263-5236
bnetter@mayerbrown.com




__________________________________________________________________________
This email and any files transmitted with it are intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error
please notify the system manager. If you are not the named addressee you should not
disseminate, distribute or copy this e-mail.

Mayer Brown is a global services provider comprising an association of legal practices
that are separate entities, including Mayer Brown LLP (Illinois, USA), Mayer Brown
International LLP (England), Mayer Brown (a Hong Kong partnership) and Tauil &
Chequer Advogados (a Brazilian partnership).

Information about how we handle personal information is available in our Privacy
Notice.
